Citation Nr: 1047554	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  05-10 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a major depressive 
disorder.

2.  Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD) from December 8, 2000.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to July 
1977.  The Veteran also had an unverified period of service with 
a reserve component. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2003 and March 2005 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Des 
Moines, Iowa.  


FINDINGS OF FACT

1.  The Veteran's entrance examination report establishes that he 
entered service in a sound condition; the preponderance of the 
competent and credible medical evidence of record does not 
clearly and unmistakably shows the Veteran's major depressive 
disorder preexisted his military service.

2.  The preponderance of the competent and credible evidence is 
against a finding that a current major depressive disorder is 
related to service or is caused or aggravated by service 
connected PTSD.

3.  From December 8, 2000, the preponderance of the competent and 
credible evidence of record shows the Veteran's PTSD has been 
manifested by symptoms that cause total occupational impairment.

4.  From December 8, 2000, the Veteran has met the schedular 
criteria for a 100 percent rating for PTSD.




CONCLUSIONS OF LAW

1.  A major depressive disorder was not incurred in or aggravated 
by military service and it was not caused or aggravated by his 
service connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 U.S.C.A. § 3.310 
(2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.310 
(2010).

2.  From December 8, 2000, the Veteran has met the schedular 
criteria for a 100 percent rating for PTSD.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2010).

3.  The claim for a TDIU is moot and is dismissed.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 3.340, 3.341, 4.1-4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability, the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

As to all the issues on appeal, the Board finds that there is no 
issue as to providing an appropriate application form.  

As to the service connection claim, the Board finds that letters 
dated in June 2004 and July 2004, issued prior to the  March 2005 
rating decision, along with letters dated in August 2005, January 
2006, March 2006, September 2006, January 2007, April 2007, and 
May 2008 provided the Veteran with notice that fulfills the 
provisions of 38 U.S.C.A. § 5103(a) including notice of the laws 
and regulations governing disability ratings and effective dates 
as required by the United States Court of Appeals for Veterans 
Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Moreover, even though the pre-adjudication letters did not 
provide the Veteran with adequate notice, the Board finds that 
providing the Veteran with adequate notice in the subsequent 
letters followed by a readjudication of the claim in the July 
2009 supplemental statement of the case cures any timing problem 
associated with inadequate notice or the lack of notice prior to 
an initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  
Furthermore, even if the above letters did not provide adequate 
38 U.S.C.A. § 5103(a) notice, including because they did not 
provide notice of the regulations governing secondary service 
connection, the Board finds that this notice problem does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to understand 
what was needed to substantiate the claim after reading the above 
letters as well as the rating decision, the statement of the 
case, and the supplemental statements of the case.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  

As to the claim for a higher evaluation for PTSD, the Board notes 
that the Veteran is challenging the initial evaluation assigned 
following the grant of service connection for his disorders.  In 
Dingess, the Court also held that in cases where service 
connection has been granted and an initial disability evaluation 
has been assigned, the service connection claim has been more 
than substantiated, it has been proven, thereby rendering § 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id, at 490-91; 
Also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
regardless of whether or not the notice that the Veteran was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been satisfied.  

As to the claim for a TDIU, as explained below, the Veteran's 
claim has become moot because the Board has granted a 100 percent 
schedular rating for his PTSD effective from his date of claim.  
Therefore, regardless of whether or not VA complied with its duty 
to assist the claimant, any failure in that duty is harmless 
error.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where 
the law and not the evidence is dispositive, the Board should 
deny the claim on the ground of lack of legal merit).  

As to the duty to assist, as to all the issues on appeal the 
Board finds that VA has secured all available and identified 
pertinent in-service and post-service evidence including his 
records from the Social Security Administration (SSA) as well as 
his treatment records from the Des Moines and Omaha VA Medical 
Centers, Iowa Lutheran Hospital, Iowa Methodist Medical Center, 
Broadlawns Medical Center, David A. Flagel, M.D., Manmohan Singh, 
M.D., and his VA vocational rehabilitation file.  

As to the service connection claim, while VA did not obtain a 
medical opinion as to the relationship, if any, between his major 
depressive disorder and his military service, the Board finds 
that a remand to obtain such an opinion is not required when, as 
in this appeal, the service records are negative for the 
diagnosed disorder and the post-service record is negative for 
the claimed disorder for almost twenty years after his separation 
from active duty.  See 38 U.S.C.A. § 5103A(d); Bardwell v. 
Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not 
required to provide a medical examination when there is not 
credible evidence of an event, injury, or disease in service); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Paralyzed Veterans 
of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334, 1356 Cir. 2003) (holding that if the evidence of record 
does not establish that the Veteran suffered an event, injury, or 
disease in service, no reasonable possibility exists that 
providing a medical examination or obtaining a medical opinion 
would substantiate the claim and therefore VA does not have an 
obligation to provide the claimant with such an examination or 
obtain an opinion because "a medical examination or opinion 
generally could not fill the gap left by the other evidence in 
establishing a service connection."); Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (holding that the Board is not 
required to accept a medical opinion that is based on the 
veteran's recitation of medical history).  As to the secondary 
aspect of the service connection claim, the Veteran was afforded 
a VA examination in August 2004 which the Board finds is adequate 
because the examiner, after a review of the record on appeal and 
an examination of the claimant, provided a medical opinion as to 
the relationship between the Veteran's service-connected PTSD and 
his major depressive disorder.  See 38 U.S.C.A. § 5103A(d); Barr 
v. Nicholson, 21 Vet. App. 303 (2007). 

As to the claim for a higher evaluation for PTSD, the Veteran was 
afforded VA examinations in January 1999, March 2003, August 
2004, September 2005, November 2006, and May 2009 which the Board 
finds are adequate for rating purposes because the examiners, 
after a review of the record on appeal and comprehensive 
examinations of the claimant, provided medical opinions as to the 
severity of his disorder that allows the Board to apply the 
rating criteria.  Id. 

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Service Connection Claim

The Veteran contends that he has a major depressive disorder 
which was caused or aggravated by his military service.  In the 
alternative, it is alleged that it was caused or aggravated by 
his service connected PTSD.  It is also requested that the 
Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  In 
addition, service connection may also be granted on the basis of 
a post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d).  Regulations also provide that a 
psychosis will be presumed to have been incurred in-service if it 
manifests its self to a compensable degree within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Compensation is payable when 
service-connected disability has aggravated a non-service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden on 
the claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection based on aggravation may be made.  
This had not been VA's practice, which suggests the possibility 
that the recent change amounts to a substantive change in the 
regulation.  For this reason, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before the 
change, which is more favorable to the claimant.

A Veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto. 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  "Clear and unmistakable evidence" is a more 
formidable evidentiary burden than the preponderance of the 
evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 
(1999) (noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, is 
a lower burden to satisfy than that of "clear and unmistakable 
evidence").  It is an "onerous" evidentiary standard, requiring 
that the preexistence of a condition and the no-aggravation 
result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 
131 (2003); citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of 
sound condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show that 
the disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service. 
See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).

A finding of aggravation is not appropriate in cases where the 
evidence specifically shows that the increase is due to the 
natural progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a pre-existing disease during service 
are not sufficient to be considered aggravation of the disease 
unless the underlying condition, as contrasted to symptoms, 
worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306- 07 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

Aggravation

The Board will first consider the question of aggravation.  In 
this regard, the Board notes that pre-service medical records 
document the Veteran being diagnosed as having a personality 
disorder in August 1968.  However, in December 1974, another 
record noted that he did not have a significant depression 
requiring treatment.  Moreover, the Veteran's February 1975 
entrance examination and his subsequent treatment records are 
negative for complaints, diagnoses, or treatment for a major 
depressive disorder.  Furthermore, the Board finds that any claim 
by the Veteran and his representative concerning his major 
depressive disorder being a preexisting condition is not 
sufficient to rebut the presumption of soundness because this 
condition may not be diagnosed by its unique and readily 
identifiable features and therefore the presence of the disorder 
is determination "medical in nature" and not capable of lay 
observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  
Therefore, since laypersons are not capable of opining on matters 
requiring medical knowledge, the Board finds that their opinions 
that these disability pre-existed military service are not 
competent.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998).

Accordingly, the Board finds that the Veteran entered military 
service in a sound condition.  38 U.S.C.A. §§ 1111, 1112, 1113, 
1132, 1153; 38 C.F.R. §§ 3.304, 3.306.  The next question for the 
Board to consider is whether the current major depressive 
disorder is directly caused by his military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

Direct Service Connection

As to service incurrence under 38 C.F.R. § 3.303(a), the Board 
finds that the Veteran is competent and credible to report that 
he had symptoms that are normally attributed to depression, such 
as feeling depressed and having no energy, while on active duty.  
See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  

However, service treatment records, including a July 1977 
separation examination as well as a June 1980 reserve component 
examination, are negative for complaints, diagnoses, or treatment 
for a major depressive disorder.  Moreover, the Board finds the 
service treatment records, which are negative for complaints, 
diagnoses, or treatment for a major depressive disorder and/or 
symptoms of a major depressive disorder while on active duty more 
credible than the Veteran's and his representative's claims that 
he had these problems while on active duty.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  Accordingly, entitlement to service connection for a 
major depressive disorder based on in-service incurrence must be 
denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309, the 
Board notes that there is no evidence in the record of the 
Veteran having a compensable psychosis within one year of 
separation from military service.  Accordingly, entitlement to 
service connection on a presumptive basis must also be denied. 
 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

As to post-service continuity of symptomatology under 38 C.F.R. 
§ 3.303(b), the Board finds that the length of time between the 
Veteran's separation from active duty in 1977 and the first 
complaints and/or diagnosis of a major depressive disorder in 
1996 to be compelling evidence against finding continuity.  Put 
another way, the almost twenty year gap between the Veteran's 
discharge from active duty and the first evidence of the claimed 
disorder weighs heavily against his claim.  See Maxson, supra; 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA 
did not err in denying service connection when the Veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time period 
for which there is no clinical documentation of his low back 
condition); Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's 
delay in asserting a claim can constitute negative evidence that 
weighs against the claim).

In this regard, the Board acknowledges, as it did above, that the 
Veteran is competent to give evidence about what he sees and 
feels; for example, the claimant is competent to report that he 
had problems with feeling depressed and having a lack of energy 
since service.  See Davidson, supra; Buchanan, supra; Jandreau, 
supra; Charles, supra.  The Board also acknowledges that the 
Veteran's representative is competent to give evidence about what 
he sees.  However, upon review of the claims folders, the Board 
finds that the Veteran's and his representative's assertions that 
the claimant has had his current major depressive disorder since 
service are not credible.  In this regard, the Veteran and his 
representative's claims are contrary to what is found in the in-
service and post-service medical records including the July 1977 
separation examination as well as the June 1980 reserve component 
examination.  In this regard, the Board also notes that the VA 
and private treatment records generated at the time that the 
Veteran first sought treatment for his major depressive disorder 
in 1996 and 1997 appear to uniformly point to post-service 
personal issues, including his pending divorce and bankruptcy as 
well as the death of his premature twins, as the cause of his 
depression.  In these circumstances, the Board gives more 
credence and weight to the medical evidence of record, which is 
negative for complaints, diagnoses, or treatment for the claimed 
disorder for almost two decades following his separation from 
active duty, than the Veteran's and his representative's claims.  
Therefore, entitlement to service connection for a major 
depressive disorder based on post-service continuity of 
symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of 
the disability after service under 38 C.F.R. § 3.303(d), the 
Board notes that the record is negative for a competent and 
credible medical opinion finding a causal association or link 
between the Veteran's major depressive disorder and an 
established injury, disease, or event of service origin.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease incurred 
therein).  In fact, as reported above, the VA treatment and 
private treatment records generated at the time that the Veteran 
first sought treatment for his major depressive disorder in 1996 
and 1997 appear to uniformly point to post-service personal 
issues, including his pending divorce and bankruptcy as well as 
the death of his premature twins, as the cause of his depression.  
Moreover, while the March 2003 VA examiner opined that the 
Veteran's major depressive disorder has changed over time into 
PTSD, that examiner did not opine that his major depressive 
disorder was due to military service.

As to the Veteran's and his representative's assertions that the 
claimant's major depressive disorder was caused by his military 
service, the Board finds that this condition may not be diagnosed 
by its unique and readily identifiable features because special 
medical expertise is required to diagnose a major depressive 
disorder and therefore the presence of the disorder is a 
determination "medical in nature" and not capable of lay 
observation.  See Davidson, supra; Buchanan, supra; Jandreau, 
supra; Charles, supra.  Therefore, since laypersons are not 
capable of opining on matters requiring medical knowledge, the 
Board finds that their opinions that a major depressive disorder 
was caused by service are not credible.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see 
also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Based on the discussion above, the Board also finds that service 
connection for a major depressive disorder is not warranted based 
on the initial documentation of the disability after service 
because the weight of the competent and credible evidence is 
against finding a causal association or link between the post-
service disorder and an established injury, disease, or event of 
service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(d); Rabideau, supra.

As for service connection based on a disability being proximately 
due to or the result of the already service-connected PTSD and/or 
being aggravated by PTSD under 38 C.F.R. § 3.310, in April 2006 
Gary Greenberg, M.D., from Iowa Lutheran Hospital opined that the 
claimant's PTSD caused his depression.  In March 2008, the 
Veteran's family physician, David A. Flagel, M.D., after a review 
of the claimant's records, opined that all of the claimant's 
current medical problems were caused by his PTSD. 

On the other hand, in an August 2004 VA examination report it was 
opined, after a review of the record on appeal and an examination 
of the claimant, that the Veteran's major depressive disorder 
represents an independent later arising problem and should not be 
regarded as secondary to or resulting from his PTSD because he 
was hospitalized and treated for it many years before being 
diagnosed with PTSD.  Similarly, the September 2005 VA examiner 
opined that the Veteran's major depressive disorder was separate 
from his PTSD. 

The Board finds more competent and credible the August 2004 VA 
examiner's opinion that the Veteran's major depressive disorder 
was not caused or aggravated by his service connected PTSD than 
the April 2006 opinion from Dr. Greenberg and the March 2008 from 
Dr. Flagel.  The Board has reached this conclusion because the VA 
opinion was based on a review of the record on appeal and cited 
to specific evidence in the record which supported its conclusion 
and the private opinions did not include any such supporting 
documentation.  See Madden v. Gober, 125 F.3d. 1477 1481 (Fed. 
Cir. 1997) (holding that the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence); 
Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion 
based on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).  As to Dr. Flagel's opinion, the Board also does not 
find the opinion competent and credible because he did not even 
specifically mention the claimant's major depressive disorder, 
which is a significant and relevant component of the Veteran's 
medical history. 

As to the Veteran's and his representative's assertions, the 
Board acknowledges that the claimant is competent to give 
evidence about what he sees and feels and his representative is 
competent to give evidence about what he sees.  See Davidson, 
supra; Buchanan, supra; Jandreau, supra; Charles, supra.   
Nonetheless, the Board also finds that special medical training 
and experience is required to provide a competent and credible 
medical opinion as to a link between the Veteran's service-
connected PTSD and his major depressive disorder.  Id.  
Therefore, since laypersons are not capable of opining on matters 
requiring medical knowledge, the Board finds that their opinions 
that his major depressive disorder was caused or aggravated by 
his service connected PTSD are not competent.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  
Moreover, the Board finds more competent and credible the medical 
opinion provided by the VA examiner that the Veteran's major 
depressive disorder was not caused or aggravated by his service 
connected PTSD than these lay claims.  See Black v. Brown, 10 
Vet. App. 297, 284 (1997) (in evaluating the probative value of 
medical statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical data).

Based on the discussion above, the Board finds that service 
connection for a major depressive disorder is not warranted based 
on it being caused or aggravated by his service connected PTSD 
because the weight of the competent and credible evidence is 
against finding such a causal association or link between the 
current disability and a service connected disability.  See 
8 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310; Allen, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for a major 
depressive disorder on a direct, presumptive, and secondary 
basis.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309, 3.310.  

In reaching the above conclusions, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the claim, the 
doctrine is not for application.  See also, e.g., Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

The Rating Claim

The Veteran and his representative contend that the claimant's 
PTSD is manifested by symptomatology that makes him unable to 
work and therefore warrants the assignment of a higher 
evaluation.  It is requested that the Veteran be afforded the 
benefit of the doubt.
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27.  In cases where the 
original rating assigned is appealed, consideration must be given 
to whether the veteran deserves a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In May 2004 the RO granted service connection for PTSD and 
assigned a 50 percent rating under 38 C.F.R. § 4.130, Diagnostic 
Code 9411, effective from December 8, 2000.

Under 38 C.F.R. § 4.130, if PTSD causes occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships a 50 percent evaluation is in 
order.  38 C.F.R. § 4.130, Diagnostic Code 9411.
 
If PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships then a 70 
percent evaluation is in order.  Id.

Finally, the rating schedule provides that a 100 percent rating 
for PTSD is warranted for total occupational and social 
impairment, due to such symptoms as a gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  Id.  

The above set of symptoms is not an exclusive or exhaustive list.  
Rather, it serves as an example of the symptoms that would 
justify a total rating.  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).

Moreover, the Court in Mittleider v. West, 11 Vet. App. 181, 182 
(1998), held that "when it is not possible to separate the 
effects of the [service-connected condition and the non-service-
connected condition], VA regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue be resolved in the 
appellant's favor, clearly dictate that such signs and symptoms 
be attributed to the service-connected condition.  61 Fed. Reg. 
52698 (Oct. 8, 1996)."  

In this regard, the March 2003 VA examiner opined that 75 percent 
of the Veteran's adverse psychiatric symptomatology was caused by 
his service connected PTSD and the remaining 25 percent of this 
symptomatology was caused by his non service connected major 
depressive disorder.  Moreover, the August 2004 VA examiner 
opined that the Veteran's non service connected major depressive 
disorder played a significant role in the claimant's psychiatric 
problems.  Likewise, the November 2006 VA examiner opined that 
only a portion of his impairment was due to his service connected 
PTSD.  Thereafter, the May 2009 VA examiner opined that half of 
the Veteran's social and vocational impairment is related to his 
service connected PTSD and the other half is related to his non 
service connected major depressive disorder. 

However, the Board finds that neither the formula provided by the 
March 2003 and May 2009 VA examiners nor the opinions provided by 
the August 2004 and November 2006 VA examiners allows the Board 
to adequately distinguish between the adverse symptomatology 
caused by the claimant's service connected PTSD and non service 
connected major depressive disorder.  Moreover, no other 
healthcare provider has provided VA with a better way to 
distinguish between the adverse symptomatology caused by the 
claimant's service connected PTSD and his non service connected 
major depressive disorder.  Additionally, treatment records 
generated during the pendency of the appeal showed that the 
Veteran's diagnosis was "PTSD with depression" and not just 
"PTSD."  See 38 C.F.R. §§ 4.125, 4.126 (2010).  Therefore, the 
Board finds that it must rate the severity of his PTSD based on 
the totality of the adverse psychiatric symptomatology caused by 
his service connected PTSD and non service connected major 
depressive disorder.  Mittleider, supra.

With the above criteria in mind, the Board notes that treatment 
records show the Veteran's complaints and treatment for, among 
other things, nightmares, problems sleeping, anxiety, depression, 
hearing voices, suicidal ideation with a plane, social isolation, 
problems dealing with people, not eating, anger, and/or 
difficulty concentrating.  On examination, he was also observed 
with, among other things, a depressed mood, a depressed affect, 
anxiety, depression, and panic attacks.

As to the severity of his psychiatric disorder, treatment records 
report Global Assessment of Functioning (GAF) scores of 35 to 50, 
with his GAF score being 55 on one occasion in 2008.  The record 
also shows that the Veteran's PTSD caused him to be hospitalized 
from January 2004 to February 2004, from April 2005 to May 2005, 
from May 2006 to June 2006, and from October 2007 to November 
2007.  They also show that he was seen in the emergency room in 
March 2008 because of adverse symptomatology due to his PTSD.  At 
his 2004, 2005, and 2006 hospitalizations, his GAF score was 35.  

As to occupational impairment, records from his 2004 
hospitalization included the opinion that his "unemployment 
[was] exacerbated by PTSD."  Additionally, the Board notes that 
the SSA has found that Veteran unemployable - albeit due to his 
non service connected depression.  Moreover, while the record 
shows that during the appeal period the Veteran went back to 
school and may have completed a two year degree as well as 
considered trying to work and volunteer part-time, it also shows 
that he never actually obtained a job.  Furthermore, in September 
2008 and May 2009, Dr. Flagel opined that the Veteran continued 
to be unable to work because of mental and physical disabilities.

As to social impairment, the record shows that he is divorced 
with two minor children.  The record also shows that when the 
appeal first started he lived in an apartment owned by his uncles 
but more recently he lives in a house.  They also show that when 
the appeal first started he was close with his children and had 
at least one friend but more recently he has become more socially 
isolated with limited contact with family or friends.

In a June 2005 letter Manmohan Singh, M.D., after outlining the 
Veteran's psychiatric and personnel history which included the 
fact that the claimant had at least one psychiatric 
hospitalization due to his PTSD, opined that the appellant was 
not able to complete college because of his difficulty 
concentrating and anxiety being around people. Dr. Singh also 
opined that the Veteran had problems with social isolation, 
anger, increased hopelessness, and with sleeping.  It was 
thereafter opined that the Veteran's treatment was challenging 
and "it is not likely that [he] will return to any type of work.  
His PTSD symptoms remain profound and he will need continued 
outpatient services."  

At the January 1999 VA examination, the Veteran complained of 
difficulty with sleeping, nightmares, eating, depression, 
anxiety, suicidal thoughts, hallucinations, memory, and 
concentration.  As to his social impairment, the Veteran was 
divorced and lived in an apartment that he shared with his uncle.  
He had two minor children that he sees.  He spent his days at 
home studying and sometimes visiting with friends.  As to his 
occupational impairment, he had not worked since 1996.  He was 
enrolled part-time in college.  On examination, his affect was 
restricted and depressed.  His GAF score was 45.

At the subsequent March 2003 VA examination, the Veteran 
complained of difficulty with getting along with others, 
intrusive memories, nightmares, panic attacks, anxiety, 
avoidance, loss of interest, social detachment, poor sleep, 
concentrating, being suspicious of others, and an exaggerated 
started response.  As to his social impairment, the Veteran was 
divorced and had few friends.  His GAF score was 40.

Thereafter, at the August 2004 VA examination, the Veteran 
complained of difficulty with anxiety, low self esteem, inability 
to be around people, lack of trust, nightmares, poor sleep, 
suicidal ideation, problems getting along with other people, 
depression, fatigue, eating, being easily startled, crying 
spells, racing thoughts, concentration, memory, and loss of 
interest.  As to his social impairment, the Veteran was divorced 
and lived in an apartment in a house owned by his uncle.  During 
the day, he stays in his apartment by himself and stopped going 
to church.  However, he reported that he sees his children often 
and visits his mother at her nursing home.  As to his 
occupational impairment, he has been unemployed since 1996.  On 
examination, he was dysphoric and depressed.  It was opined that 
he showed a low level of functioning with considerable 
psychiatric impairment.  His GAF score was 45.  It was also 
opined that the extent of social and industrial impairment 
specifically attributed to PTSD, which is regarded as a second 
diagnosis, has not increased significantly since the time of the 
patient's last VA examination.  It was also opined that his PTSD 
continued to represent a partial, moderately disabling condition 
and it did not appear that he was totally unemployed due to his 
service connected PTSD.

At the September 2005 VA examination, the Veteran complained of 
somatic problems, anxiety, depression, isolation, nightmares, 
sleep problems, not wanting to be around people, anger, 
irritability, racing thoughts, decreased concentration, decreased 
memory, fatigue, panic attacks, being easily startled, 
ruminating, and suicidal and homicidal ideation.  As to his 
social impairment, the Veteran was divorced and lived in an 
apartment in a house owned by his uncle.  He sees his two 
children, including having them for extended periods over the 
summer, and occasionally visits his mother.  As to his 
occupational impairment, he has been unemployed since 1996 but 
recently helped his uncle out parking cars.  On examination, he 
was dysphoric with a downcast affect, did not show much insight, 
had low level of energy, and had problems with compulsive 
overeating.  It was also opined that there was no increase in the 
Veteran's social and industrial impairment due to his PTSD and it 
is less than likely that he could be regarded as totally 
unemployable solely due to his PTSD. "Rather, [his PTSD] would 
appear to contribute to unemployability in a partial fashion, 
consistent with the assigned GAFS."  His GAF score was 43.  

At the November 2006 VA examination, the Veteran complained of 
problems with sleep, nightmares, fatigue, occasional intrusive 
thoughts, being easily startled, not being comfortable around 
people, social isolation, depression, suicidal ideation, crying 
spells, concentration, memory, and low energy.  As to his social 
impairment, the Veteran was divorced and lived in an apartment in 
a house owned by his uncle.  He had one friend who he sees most 
nights, two children he sees, is a member of DAV but has not been 
to a meeting in over a year, and goes to Bible study.  However, 
he has no contact with relatives and spends his days and nights 
by himself at home.  As to his occupational impairment, he 
remains unemployed but continues parking cars for his uncle 
during state fair week.  On examination, he was dysphoric.  The 
examiner thereafter opined that there was no increase in the 
level of the Veteran's impairment due to his PTSD since his last 
VA examination.  As to employability, while it was opined that 
the Veteran did not appear to be unemployable solely due to his 
service connected PTSD, it was also opined that his PTSD would 
cause him to have more difficulty than the average person in 
working with others, mustering his resources to obtain a job, and 
stick with any job training.  His GAF score was 43.  

At the May 2009 VA examination, the Veteran complained of 
problems with depression, eating, anger, irritability, sleep, 
nightmares, low energy, crying spells, frequent suicidal 
ideation, hopelessness, flashbacks with dissociation, 
concentration, and memory.  As to his social impairment, the 
Veteran was divorced and lived in his own home and rents a room 
to his brother who helps him pay his bills and keep-up the house.  
He has two children that he sees infrequently.  He spends his 
time alone at home and discourages his brother from being with 
him.  He is no longer involved with church.  He has three friends 
from his PTSD group.  As to his occupational impairment, he 
remains unemployed.  On examination, he was unshaven, wore a 
faded shirt, his tone was mournful, he was near tears, and he had 
some problems with reality testing.  It was opined that he know 
needed assistance in managing his VA benefits.  It was also 
opined that his PTSD and depression symptoms result in 
deficiencies in most areas including work, social relationships, 
mood, and judgment.  His GAF score was 45.  

In summary, treatment records generated during the appeal period 
document the Veteran's complaints and treatment for problems 
specifically enumerated in the criteria for a 100 percent rating 
-  problems with reality testing (i.e., impairment in thought 
processes), hearing voices (i.e., persistent delusions or 
hallucinations), and suicidal ideation (i.e., persistent danger 
of hurting self).  Treatment records also show ever increasing 
social isolation.  Additionally, the most recent VA examiner 
opined that the severity of his psychiatric symptomatology were 
such that he know required assistance managing his VA benefits.  
The record also shows that the Veteran's PTSD caused him to be 
hospitalized from January 2004 to February 2004, from April 2005 
to May 2005, from May 2006 to June 2006, and from October 2007 to 
November 2007 as well as having an emergency room visit in March 
2008.  Medical records generated during the appeal period also 
show his GAF score ranging from a low of 35 to a high of 55 - 
with the vast majority of his scores found in his treatment 
records falling between 35 and 40 and his scores found at his VA 
examinations slightly higher falling at between 40 and 45.  In 
this regard, under the AMERICAN PSYCHIATRIC ASSOCIATION:  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
Edition (1994) (DSM IV) a GAF score of between 31 and 40 suggests 
that the psychiatric disability is manifested by "[s]ome 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several area, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work . . .)."  In addition, 
adverse symptomatology seen on examination included anxiety, a 
depressed mood and affect, depression, sleep disturbance, and 
dysphoria.  Additionally, the August 2004 VA examiner opined that 
he had a low level of functioning with considerable psychiatric 
impairment and the May 2009 VA examiner opined that he now needed 
assistance in managing his VA benefits.

As to unemployability, Dr. Singh opined that the Veteran's PTSD 
both prevented him from completing college and obtaining 
employment.  While VA examiners opined that the Veteran was not 
totally unemployable due solely to his service connected PTSD, 
the November 2006 VA examiner opined that his PTSD would cause 
him to have more difficulty than the average person in working 
with others, mustering his resources to obtain a job, and stick 
with any job training.  Moreover, VA examiners also opined that 
he was unemployable due to his psychiatric disorders and his PTSD 
contributed to his unemployability.  In this regard, the Board 
once again notes that it is required to rate the severity of the 
Veteran's adverse PTSD symptomatology as if his service connected 
PTSD and non service connected major depressive disorder were 
service connected because of the lack of a meaningful distinction 
provided by VA examiners as to which of the claimant's adverse 
psychiatric symptomatology were due to which disorder.  See 
Mittleider, supra.  Therefore, because his psychiatric disorders, 
collectively, causes unemployability, the Board finds that with 
reasonable doubt being resolved in the appellant's favor, that 
the evidence shows that his PTSD causes unemployability.  This 
conclusion is further supported by the fact that the SSA and Dr. 
Flagel also found that Veteran unemployable, at least in part, 
due to his psychiatric disorders. 

Accordingly, the Board finds that the adverse psychiatric 
symptomatology seen in the treatment records and at the VA 
examinations which includes four PTSD hospitalizations, one ER 
visit, social isolation, hearing voices, suicidal ideation, 
anxiety, a depressed mood and affect, depression, sleep 
disturbance, dysphoria, and unemployability amount to total 
occupational impairment as contemplated by a 100 percent rating.  
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  Therefore, the 
Board finds that the Veteran has met the criteria for a higher, 
100 percent, scheduler rating for his PTSD.

In this regard, a review of the record on appeal does not show 
any material variance in the degree of the Veteran's adverse 
psychiatric symptomatology since filing his claim in 2000.  
Therefore, the Board finds that the 100 percent rating is 
warranted from December 8, 2000.  Fenderson, supra.

	(CONTINUED ON NEXT PAGE)





The TDIU Claim

As to the claim for a TDIU, for reasons explained above, the 
Veteran is entitled to a 100 percent schedular rating for his 
PTSD effective from December 8, 2000, which date pre-dates his 
date of claim for his TDIU.  Therefore, the Board finds that the 
claim for a TDIU must be dismissed as moot.  See 38 C.F.R. 
§§ 3.340, 3.341, 4.1-4.16.


ORDER

Service connection for a major depressive disorder is denied.

Effective December 8, 2000, a 100 percent rating for PTSD is 
granted, subject to the laws and regulations governing the award 
of monetary benefits. 

The claim for a TDIU is moot and is dismissed



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


